DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20, 22-24 are cancelled.
Claim 21 is amended.
Claims 21 and 25-27 are pending.

Status of Rejections
All rejections from the previous office action are withdrawn.
Claims 21 and 25-27 are rejected under new grounds.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 21 recites “an electrolyte with 0.3 wt. % of elemental gold” in line 4, which is not supported by the specification or previously presented claims.  Based on Applicant’s specification, which discloses “The reduction of gold diiodide anion ([Aul2]) to metallic gold at the mesoporous TiO2 photoanode can be expressed by the equilibrium equation Eq. 1, With the presence of iodine in the electrolyte, the gold iodide(II) anion is oxidized further into gold tetraiodide anion as shown in the equilibrium equation Eq. 2” in P23, the initial amount of 0.3 wt. % of elemental gold in the electrolyte would be changed in the final product of the plasmonic-enhanced dye-sensitized solar cell by the reaction between the elemental gold and the iodine.  Therefore, the specification does not support “the plasmonic-enhanced dye-sensitized solar cell comprising an electrolyte with 0.3 wt. % of elemental gold”.  All claims which depend on clam 21 are rejected by virtue of dependency.  Appropriate correction is required.
	


Response to Arguments
	Applicant's arguments filed on 03/09/2021 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726